United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3438
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                 Keenan Jewon Lewis

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                             Submitted: August 20, 2019
                               Filed: August 20, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Keenan Lewis appeals after he pleaded guilty to Hobbs Act robbery and an 18
U.S.C. § 924(c) firearm offense, and the district court1 sentenced him to a total of 150

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
months in prison. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the court erred in applying
a Guidelines enhancement and in denying an acceptance-of-responsibility reduction.
In a pro se Federal Rule of Appellate Procedure 28(j) letter, Lewis argues that United
States v. Davis, 139 S. Ct. 2319 (2019), holding that 18 U.S.C. § 924(c)(3)(B) is
unconstitutionally vague, invalidated his conviction on the firearm offense.

       Upon careful review, we conclude that the district court did not err in its
application of the Guidelines. See United States v. Davenport, 910 F.3d 1076, 1081-
83 (8th Cir. 2018) (standard of review; explaining that application of sentencing
enhancements must be supported by preponderance of evidence); United States v.
Jensen, 834 F.3d 895, 901 (8th Cir. 2016) (stating that denial of acceptance-of-
responsibility reduction will be reversed only if it is so clearly erroneous as to be
without foundation). We further conclude that Lewis has failed to show that he
benefits from Davis, as we have previously held that Hobbs Act robbery qualifies as
a “crime of violence” under the “force clause” of 18 U.S.C. § 924(c)(3)(A). See Diaz
v. United States, 863 F.3d 781, 783 (8th Cir. 2017).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                      ______________________________




                                         -2-